Eon. Ben Ramsey        Opinion Bo. V-1525.
LieutenantGovernor
Capitol Station        Re: Constltutlonallty,ofpro-
Austin, Texas              posed legislationto relm-
                           burse the subsistenceex-
                           penses of State employees
                           while traveling on official
                           business by a fixed per
Dear Sir:                  diem allowance.
         Your request for an ~oplnlonoi this office on
the above subject reads in part as follows:
         "The LegislativeBudget Board Is exasrln-
    lng State laws concerning offlolal travel by
    government empl 888, with the view of recom-
    mending to the 5
                   3 rd Legislature any modlflca-
    tlons that seem to be desirable.
         "That examinationhas disclosed an ele-
    ment of 'hidden'expense in the present pro-
    cedure of preparing and ohecklng detailed ex-
    pense aooount claims, and has led to a search
    for sFmpler and more effeotlve‘meansof-reia-
    burslng travel expenses. One proposal Is to
    substitute a flat per dlem.subslstenoeallov-
    ante for the resent plan of paying aatual ex-
    penses up to $6.00 a day.
         "In arriving at the per diem rate for
    subslstenoeallowance, we think the legislature
    could reasonablybe expected to select a figure
    that fairly represents the average daily costs
    for meals and lodging lnourred by state offi-  I
    cials and employees while in travel status.
          "The use of a fixed, average ~rate~lnlieu
     of reimbursingactual expenses up to a maximum
    -mightmean that in some Instances an employee
     would receive reimbursementslightly In excess
     of actual expenses. In other instances the em-
     ployee might receive less than actual expenses.
Hon. Ben Ramsey, Page 2 (V-1525)


          "1. Would the use of a flat, per diem
     rate for subslstenoeallowanoebe contraarJr~te
     Article III, Sections 44 and 53 of the Texas
     Constitution?
          "2. Would Article 1, Section 3; Artl-
     cle III, Section 51; Article XVI, Section
     6; or any other provision of the Texas Con-
     stitution, deny validity to the use of a
     per diem rste for relmburalngaubslstenae
     expense Incurred In officialtravel?"
          The pertinent provisions of the Texas Constl-
tutlen are as follows:
          Article 1, Section 3:
          "All free men, when they form a s-81
     aompact, have equal rights, and no IME',01
     set of men, Is entitled to exclusive aspar-
     ate pub110 emoluments,or privileges,bnt In
     aonslderatlonof public services.
          Artlole III, Section $4:
          "The Legislature shall provide by laws
     for the compensationof all officers, semts,
     agents and publla contractors,not provided
     for In this Constitution,but shall not wnt
     e%trs compensationto any offloer, agent, serv-
     snt. or pub110 contractors.after such pub110
     se*00 shall have Men performed or centrdct
     entered Into, for the performanceof the same;
     nor grant, by appropriationor otherwlse,any
     amowt of money out of the T,masurf of the
     State, to any lndlvldual,on a claim, real or
     pretended, when the same shall not have been
     provided for Zyrpre-existinglaw; nor employ
     anj one In the name of the State, unless au-
     thorlzed by pre-existinglaw."
          Article III, Section 51:
          "The Legislature shall have no power to
     make sny grant or authorlse the making of any
     grsnt of pub110 moneys to any lndlvldual,asso-
     ciation of Individuals,muulalpal or other cor-
     poration whatsoever; . . ."
 Hon. Ben Ramsey, Page 3 (V-1525)


           Artlale III, Section 53:
           "The Leglslaturs shall have no power to
      grant, or te authorize any county or nnnlcipal
      authority to grant, any extm compeasatiou,
      se4 or allowance to a public officer, ag4at,
      servant or asntraotor,after aervlae has been
      Pbndered,Dr a contract has been ernter4dIn-
      to, and performed In whole or In part . . .*
           Artlole XVI, Section 6:
           'Ho appropriationfor private or In-
      dividual purposes shall b4 made. . . ."
           It la our understandingthat the &pose! lag-
 lslatlon Is to be In ths Sons of a general law, leaving
 only rates of reimbursementand appropriatedamcluntb for
 ,travelto be set,forth In appropriationbills. :Ther4&
 fore, we do not deem It necessary to discuss the.neces-
 slty for general leglslatlonas a prerequlslt4to pre-
 vl.sionsIn an appropriationbill or the validity of
 approprlatlonbill "fiders'whloh alter the gsaeral law.,
 In this oonnectlonyour attention 1s Invited  to Attorney
 GeneralOpinion V-1254 (1951).
           The rule Is fundamentalthat the Legislature
 can eaaot all laws not prohibited by the Constitution,
 either In expr4ss terms or by necessary lmplloatlon.
 1 cooleg on CoastltutlonalLimltatloas (8th Ed.) 355;
 9 Tex. Jur. 444, 446. If the Constitutiondues,not ra-
 strain ths Leglslatur4 from providing for rsiabursement
 for travel expense In the proposed manner, than It Is
 wlthla the Leglslatursls power to enact sucha statute.
             s4ctions   44 and,53 0s Arti     III or th4 con-
  stitutionprohlblt the Legislature from provldliig-    "extra
  coapensatlen"or Lany extra compensitlon,r44 4r allow-
  anae" to an officer or employee after pub110 s~4rvloe has
  been.rendered. We do sot understandthat.the proposed
. legislationIs intended to be retroactive,so aa.to all44
  officersand 4mployees additional reimbursementfor sub-
  sistenceexpenses on travel.performed befors ths passage
  0s the statute.     That being true,  w4 do not thlnk.thew
  constitutionalprovisions have any applic.atlon,     as they
  would relate only to allowancesfor servloes perfofMd
  prior to the legislativeauthorlsatlon. See Dallas
  County v. Lively, 106 Tex. 364, 167 S.W. 219 TTvlf4T,and
  dlsa4ntlngopinion by Mr. Justice Hawkins at p. 382; Jo&ma
Eon. Ben Ramsey, Page 4 (V-1525)


v, Veltmann 171 S-Y. 287 (Tex. Clv. App. 1914, error
        urnor 71.Barnes, 19 S.W. 26 325 (T4x. Clv. App.
'~inmd          27 S .W.2d 532 (Tox.CORBI.A~P. 1930);
Pierson v. Galveston county 131 s.w.2d 27 (T4x.civ.A~~.
1939). We therefore hold &at the.relmburseme&tDFO-
dd&h by ths proposed statute and the apprcprlatl& pur-
suant the-to vi11 not be In contraventionof these con-
atltntlonalprovlslona,as It vi11 operate cm19 on futurs
transaotlonsbetween the State and Its officers and em-
ployees and will not affect prior a4rvlc4s.
          Section 51, Article III of the Cun~tltutlon
prohibitsthe Legislature from.maklngany.gratitof pub-
lic moneys to any Individual except for a pubIlc pur-
pose. Section 3 of Article  I condemns the granelng of
"publlo4m01wmntsU ~4xoeptin considerationof public
servlees. Per diem reimbursementwould be lnvalld'lf
oonstrabdas a gr&&iy or~donatlonof public funds to an
lndlvidrulfor rlvate purposes. In         i'.'
                                             c'l!i#
                                                  O'SDal-
&               , 6 s.u.28 738, 740 (
     118 Tex. 2ti                         , t@3 court.
~'A'.
            n
               . . . Without dlsousslngIn d&all these
        plvvislonsof the Constltutlon,it Is suffl-
        olent to say each of them Is Intended to pr4-
        v4nt the ap&lcation of public funds to PI%-
        vat& purposesi In other words, to prevent the
        gratuitousgrant of suoh funds to any Indlvldual,
        aorporatlon,or purpose whatsoever. This,ll-
        mltatlon upon tbn power of the Leglslatur4Is a
        wholesome one and is plainly stated in unepui-
        roar1 terms.   It la academic to say the I&Is-
        l&urn has power te pass any law which Its as-
        dcm snggests that la not forblddeti  by some prc-
        vlslons of the Constitution (ftederdl or state).
        If the pensloh provided for ln'thls actils~a
        gmatulty or dcnatlon to the beu4fLolary,It la
        clearly forbidden by the fundlllental law. On
        the other hand, If It 18 a part of the oompen-
        sation of such employee for 84rv104s rendered
        to the city, or If It be for a public purpos4,
        then olearly It Is a valid aercise   of the lag-
        lslatlve power.n
          Unqnmstlonably,an official or employee who Is
requl& to travel on official duty undertak4sthat trav-
el in the perform&nce of public services. Them can be
no qpsstlonthat reimbursementfor actual and necessary
exp4ns4swhich the lndfvldual must Incur because of har-
Hon. Ben Ramsey, Page 5 (V-1525)


lng to travel on official business-isnot a gratuity or
a grant sr money for a private purpose. The per diem
rate of reimbursementunder the propsoed bill would be
based oa the average daily expense vhlch orflcials and
employ008 aould be reasenably expected to Incur for meals
ma  lodgings.     In aotmeinstances the actual reasonable
oost to the emplgee might be slightly less and In othexa
it might be slightly more than the rate allowed, but the
State's total output for subsistencevould'lpprcxlmate
;Eg~l         neoeasary expendituresvhlch its agents had
          . The question arises as to &ether any excess
over the employee's actual expenditureswould be a gra-
tuity to the employee.
          In our oplnlon, suoh an excess would not be a
gratuity. The provisions for reimbursementsare a part
of the terms on which the State contractswith lta em-
pleyees ror their services In traveling OE official
bim.lless. The employee by agreeing to accepk the fixed
per diem rate relinquisheshis right to relrborsement
for a possible exoesa over that amount la his actual,
reasonableexpenses. This plaees the paymemt ef the
fired rate on a valid contractualbasis, regardless of
whether the emplcyeels actual expenses In any one day
ara more or less thaa the per diem rate.
           The passage 0r any piece of leglslatlon 1s
preatmed to be preoeded by luvestlgatlonand.faet f'lnd-
lng by the Legislature. This serves as a reasemable
foundationfor the subsequent lavr. Thus, In passing an
enactmentof this character the Legislature would be flx-
lng the amount. which would, according to ita flndlngs,
reascaablycompensateState employees for expenses ln-
curred vhlle traveling on State'8 business. The Legls-
lature Is prohibited from approprlatlngthe'public money
to other than strictly goverumentalpurposes by 'Sectioa
6, Artlole,XVI of the Texas Constltutlon,but.thls pro-
hibition Isnot applicable here It the Legislature rlxes
an amount which Is reasonable repaymentfor expenses
lrlalng when au oifioer or employee is avay rrem his homs
station.




          It is within the constitutionalauthority
     of the Legislature to reimburse subsistenceex-
Hoa. Ben Ramsey, Page 6 (V-1525)


    penses of State employees while traveling oa
    OrriGiai business bj a fixed pes diem allew-
    anoe.
                             Ponra very truly,
APPROVED:                      PRICEDANIEL
                             Attoraey General
Maw K. Wall
Reviewing Assistant
Charles D. Mathews
First Assistant
JFJ:df


                                                   i